Citation Nr: 0946310	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  08-04 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
congenital pars defect, L5-S1, with low back pain, grade I 
spondylosis of the lumbar spine.  

2.  Entitlement to an initial compensable rating for 
residuals of nasal fracture. 

3.  Entitlement to service connection for chronic sinus 
condition to include as secondary to service-connected 
residuals, nasal fracture.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1977 to 
September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision in which 
the RO granted service connection for residuals, nasal 
fracture and assigned an initial noncompensable rating, 
denied service connection for chronic sinus condition, and 
denied a petition to reopen the Veteran's claim for service 
connection for congenital pars defect, L5-S1, with low back 
pain, grade I spondylosis of the lumbar spine.  The Veteran 
perfected a timely appeal with respect to all three claims.  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2009.  A transcript 
of that hearing has been reviewed and associated with the 
claims file.  

Because the Veteran has disagreed, in part, with the initial 
rating assigned following the grant of service connection for 
residuals, nasal fracture, the Board has characterized the 
issue in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  




FINDINGS OF FACT

1.  In a January 2004 rating decision, the RO denied the 
Veteran's claim for service connection for congenital pars 
defect, L5-S1, with low back pain, grade I spondylosis of the 
lumbar spine.  A February 2004 letter advised the Veteran of 
his appeal rights.  The Veteran did not initiate an appeal of 
that decision.  

2.  No new evidence associated with the claims file since the 
January 2004 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for congenital pars defect, L5-S1, with 
low back pain, grade I spondylosis of the lumbar spine, or 
raises a reasonable possibility of substantiating this claim.

3.  The Veteran's service-connected residuals nasal fracture 
is productive of neither 50 percent obstruction of the nasal 
passage on both sides nor complete obstruction on one side.

4.  No chronic sinus condition was noted in service, and 
although post-service medical records show a diagnosis of 
rhinitis medicamentosa, there is no competent evidence of a 
medical relationship between any such disability and the 
Veteran's military service, nor is there any competent 
evidence of a medical relationship between the Veteran's 
service-connected residuals, nasal fracture and his current 
condition.  


CONCLUSIONS OF LAW

1.  The RO's January 2004 decision that denied the claim for 
service connection for congenital pars defect, L5-S1, with 
low back pain, grade I spondylosis of the lumbar spine became 
final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  As evidence received since the January 2004 denial is not 
new and material, the requirements for reopening the claim 
for service connection for congenital pars defect, L5-S1, 
with low back pain, grade I spondylosis of the lumbar spine, 
are not met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2009).  

3.  The criteria for a compensable disability rating for 
residuals nasal fracture have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 
4.7, 4.97, Diagnostic Code 6502 (2009).

4.  The criteria for service connection for a chronic sinus 
condition on both a direct and secondary basis are not met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

In this appeal, a December 2005 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the Veteran, what information and evidence would be obtained 
by VA, and that he should send the information describing 
additional evidence or the evidence itself to the VA.  This 
notification would also apply to the "downstream" issue of 
entitlement to a higher initial rating.  The Unites States 
Court of Appeals for Veterans Claims (Court) has held that 
once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. 
App. at 491.  The Board notes a December 2008 letter provided 
notice as to how disability ratings and effective dates are 
assigned, and the type of evidence that impacts these types 
of determinations, consistent with Dingess v. Nicholson, 19 
Vet. App. 473.  With regards to the claim for a compensable 
initial rating, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  With regards 
to the claim for service connection, as no disability rating 
or effective dates is being, or is to be assigned, there is 
therefore no possibility of prejudice to the Veteran under 
the requirements of Dingess.  

Specific to a claim to reopen a previously denied claim for 
service connection, the VCAA requires that VA provide a 
notice letter that describes the basis of the previous 
denial, as well as the evidence necessary to substantiate the 
element or elements of service connection found to be 
unsubstantiated in the previous denial. The failure to 
provide this notice prior to the adjudication of a veteran's 
claim generally constitutes prejudicial error by VA.  See 
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  A September 
2005 letter from the RO provided notice consistent with the 
requirements in Kent.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all available records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, Social Security records, 
and VA treatment records.  Also of record and considered in 
connection with the appeal is the testimony of the Veteran at 
a Decision Review hearing in December 2008 and at a Board 
hearing in October 2009.  The Board notes that the Veteran's 
Representative, in an April 2009 statement indicated that the 
Veteran's service treatment records from Ft. McClellan had 
not been obtained.  However, the claims file contains the 
Veteran's service treatment records from Ft. McClellan and 
those records have been considered in the pending appeal.  

II.  Pertinent Laws and Regulations

A.  New and Material Evidence

In general, rating decisions that are not timely appealed are 
final and binding based on the evidence then of record.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2009).  A claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108 (West 2002), which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, the Veteran's claim to reopen was received in 
July 2005, subsequent to that date.  Therefore, the current 
version of the law, which is set forth in the following 
paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, then the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all of the evidence, both new and old, after ensuring that 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas- 
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
newly submitted evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

B.  Increased Ratings

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a Veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's residuals nasal fracture is currently rated as 
non-compensable under Diagnostic Code 6502.  Under this code, 
a maximum rating of 10 percent is assigned for traumatic 
nasal septum deviation with 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  38 C.F.R. § 4.97.


C.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b)); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

III.  Analysis

A.  New and Material Evidence Claim

Evidence submitted since the January 2004 RO decision 
includes VA treatment records, Social Security records, and 
testimony from the Veteran.  

The evidence that has been submitted since the January 2004 
rating decision is not new and material.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  The evidence submitted, VA 
treatment records, Social Security records, and testimony 
from the Veteran, which confirms a diagnosis of congenital 
pars defect at the L5-S1 with grade I spondylolisthesis of 
the lumbrosacral spine, is redundant.  The evidence of record 
at the time of the January 2004 rating decision included a 
diagnosis of congenital pars defect at the L5-S1 with grade I 
spondylolisthesis of the lumbrosacral spine.  

The January 2004 rating decision denied the Veteran's claim 
because the RO found that the Veteran's back condition was 
neither caused by nor aggravated by military service.  
Specifically, the RO found that the Veteran's back disorder 
was caused by a congenital defect.  No new evidence has been 
submitted which would show that the condition was either 
caused by or aggravated by the Veteran's military service.  

The Board notes that congenital or developmental defects are 
not "diseases" or "injuries" within the meaning of applicable 
statutes and regulations.  38 C.F.R. § 3.303(c).  However, 
service connection may be warranted, if the evidence as a 
whole establishes that the condition in question was 
aggravated during service or where a congenital or 
developmental defect is subject to a superimposed injury or 
disease.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 
Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 
01-85 (Mar. 5, 1985)).

After reviewing the record, the Board finds that new and 
material evidence has not been submitted to reopen the 
Veteran's service connection claim for congenital pars defect 
at the L5-S1 with grade I spondylolisthesis of the 
lumbrosacral spine.  

B.  Initial Increased Rating Claim

Service treatment records show that the Veteran sustained an 
injury to his nose while on active duty.  Specifically, 
December 1977 service treatment records show that the Veteran 
was diagnosed with a nasal fracture and a closed reduction 
was performed.  

The Veteran's residuals nasal fracture is currently rated as 
non-compensable under Diagnostic Code 6502.  Under this code, 
a maximum rating of 10 percent is assigned for traumatic 
nasal septum deviation with 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  38 C.F.R. § 4.97.

The Veteran was afforded a VA examination in February 2006.  
The Veteran reported using four to five bottles of nasal 
decongestant spray per month in colder weather.  He reported 
using phenylephrine over the counter spray on a daily basis 
and several times a day.  The Veteran was also wearing a 
"Breathe Right" strip on his nose at the time of his 
examination.  The Veteran stated that the nasal spray affects 
his throat when he sings and that he gets a raspy voice.  He 
explained that his symptoms got worse for the first four 
years after the Veteran got out of service but says that his 
symptoms are stable now and are as bad as they can get all 
the time.  Nasal obstruction was noted as 10 percent in both 
the left and right nasal passages.  

Based on the clinical findings, a compensable rating under 
Diagnostic Code 6502 cannot be assigned due to the lack of 
medical evidence showing that the Veteran currently suffers 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.

Lastly, the record evidence does not establish that the 
schedular criteria are inadequate to evaluate the Veteran's 
residuals of nasal fracture so as to warrant assignment of an 
increased rating on an extra-schedular basis.  There is no 
showing that the disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations), necessitated frequent periods 
of hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards. In the 
absence of evidence these factors, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the Board finds that the record presents no basis for an 
assignment of an initial compensable rating for the Veteran's 
residuals, nasal fracture there is no basis for staged 
ratings of the disability pursuant to Fenderson and Hart.  
Fenderson, 12 Vet. App. at 126; Hart, 21 Vet. App. at 509-10.  

C.  Service Connection Claim

A May 2004 VA treatment record showed that the Veteran 
complained of a chest cold.  Allergic shiners were present 
and the examiner noted an impression of allergic rhinitis.  
The Veteran was prescribed Claritin and nasal steroids.  A 
January 2006 VA treatment record showed that the Veteran 
complained of sinus congestion and pressure in the right 
maxillary area.  

The Veteran was afforded a VA examination in February 2006.  
Rhinitis symptoms of nasal congestion, excess nasal mucous, 
itchy nose, watery eyes, and sneezing were noted.  Sinus 
symptoms of headaches, sinus pain, and sinus tenderness were 
noted.  There was no evidence of sinus disease.  There were 
no nasal polyps present.  A deviated septum was present but 
there was no permanent hypertrophy of turbinates from 
bacterial rhinitis.  There was no rhinoscleroma present.  
There was no tissue loss, scarring, or deformity of the nose.  
X-rays showed that there was no acute nasal bone fracture 
noted.  There was leftward nasal septal deviation.  No air-
fluid levels were noted.  No mucosal thickening was noted 
involving the paranasal sinuses.  A CT scan of the sinuses 
revealed that the paranasal sinuses were well pneumatized 
with no air fluid levels.  The osteomeatal complexes were 
patent.  There was an old nasal bone fracture.  There was 
minimal mucosal thickening involving a few ethmoid air cells 
bilaterally.  

The Veteran was diagnosed with rhinitis medicamentosa.  The 
examiner stated that this was not a disease caused by or 
related to the Veteran's service-connected fracture but was 
caused by persistent use of topical nasal decongestants and 
the rebound phenomenon caused by these agents.  

As stated above, in order to establish service connection for 
the claimed disorder, there must be: (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In the instant case, there is medical evidence of a current 
disability.  The Veteran has been diagnosed with rhinitis 
medicamentosa.  The Veteran provided lay evidence of in-
service occurrence at the October 2009 hearing.  However, 
there is no medical evidence of a nexus between the claimed 
in-service injury and the current disability.  Thus, service 
connection must be denied on a direct basis.  

However, service connection may also be established on a 
secondary basis for a disability which is proximately due to 
or the result of a service connected disease or injury.  The 
Veteran contends that his sinus condition is related to his 
service-connected residuals, nasal fracture.  However, the 
February 2006 VA examiner opined that the Veteran's condition 
was not caused by or related to the Veteran's service-
connected fracture but was caused by persistent use of 
topical nasal decongestants and the rebound phenomenon caused 
by these agents.  There is no other medical nexus evidence of 
record.  Thus, the Veteran's claim fails on a secondary basis 
as well.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine. 
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence has not been submitted to reopen a 
claim of service connection for congenital pars defect at the 
L5-S1 with grade I spondylolisthesis of the lumbrosacral 
spine, and the claim remains denied.  

Entitlement to an initial compensable rating for residuals, 
nasal fracture is denied.  

Entitlement to service connection for chronic sinus condition 
to include as secondary to service-connected residuals, nasal 
fracture is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


